                                                                                  1   MICHAEL D. ROUNDS, ESQ., Nevada Bar No. 4734
                                                                                      mrounds@bhfs.com
                                                                                  2   MAXIMILIEN D. FETAZ, ESQ., Nevada Bar No. 12737
                                                                                      mfetaz@bhfs.com
                                                                                  3   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                      100 North City Parkway, Suite 1600
                                                                                  4   Las Vegas, NV 89106-4614
                                                                                      Telephone: (702) 382-2101
                                                                                  5   Facsimile: (702) 382-8135

                                                                                  6   MEGHAN C. MURPHEY, ESQ. (pro hac vice)
                                                                                      mcmurphey@bwslaw.com
                                                                                  7   BURKE, WILLIAMS & SORENSEN, LLP
                                                                                      1851 East First Street, Suite 1550
                                                                                  8   Santa Ana, CA 92705-4067
                                                                                      Telephone: (949) 863-3363
                                                                                  9   Facsimile: (949) 863-3350
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   Attorneys for Plaintiff Cenegenics, LLC

                                                                                 11                                  UNITED STATES DISTRICT COURT
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12                                      DISTRICT OF NEVADA
                                                      702.382.2101




                                                                                 13   CENEGENICS, LLC,                                    CASE NO.: 2:19-cv-01674-JAD-NJK

                                                                                 14                     Plaintiff,
                                                                                                                                          STIPULATION AND ORDER TO
                                                                                 15   v.                                                  EXTEND TIME FOR DEFENDANT
                                                                                                                                          MEDICAL HEALTH INSTITUTE LLC
                                                                                 16   MEDICAL HEALTH INSTITUTE LLC,                       TO RESPOND TO THE COMPLAINT
                                                                                      dba and/or aka MEDICAL HEALTH
                                                                                 17   INSTITUTE, a Florida limited liability              (First Request)
                                                                                      company,
                                                                                 18
                                                                                                        Defendants.
                                                                                 19
                                                                                 20

                                                                                 21          Plaintiff Cenegenics, LLC (“Plaintiff”), and Defendant Medical Health Institute LLC, dba

                                                                                 22   and/or aka Medical Health Institute (“Defendant”) by and through their counsel of record, hereby

                                                                                 23   stipulate and agree to extend Defendant’s time to respond to Plaintiff’s Complaint by 20 calendar

                                                                                 24   days, from October 23, 2019 to November 12, 2019.

                                                                                 25   ///

                                                                                 26   ///

                                                                                 27   ///

                                                                                 28   ///


                                                                                                                                      1
                                                                                  1          The basis for the extension is to provide the parties with time to continue discussions

                                                                                  2   toward potential resolution of Plaintiff’s claims and dismissal of this lawsuit.

                                                                                  3          IT IS SO STIPULATED.

                                                                                  4   DATED: October 22, 2019                               DATED: October 22, 2019
                                                                                  5   BROWNSTEIN HYATT FARBER                               GOLDSTEIN & COMPANY
                                                                                      SCHRECK, LLP
                                                                                  6
                                                                                        /s/ Meghan C. Murphey
                                                                                  7   MICHAEL D. ROUNDS, ESQ.                               JASON GOLDSTEIN
                                                                                      Nevada Bar No. 4734                                   jgoldstein@gattorneys.com
                                                                                  8   mrounds@bhfs.com                                      JOSHUA SAVAL
                                                                                      MAXIMILIEN D. FETAZ, ESQ.                             jsaval@gattorneys.com
                                                                                  9   Nevada Bar No. 12737                                  55 Miracle Mile, Suite 310
                                                                                      mfetaz@bhfs.com                                       Coral Gables, Florida 33134
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   BROWNSTEIN HYATT                                      Office: (305) 930-7200
                                                                                      FARBER SCHRECK, LLP                                   Fax: (305) 930-7400
                                                                                 11   100 North City Parkway, Suite 1600
                                            100 North City Parkway, Suite 1600




                                                                                      Las Vegas, NV 89106-4614                              Attorneys for Defendant
                                                Las Vegas, NV 89106-4614




                                                                                 12   Telephone: (702) 382-2101                             Medical Health Institute LLC
                                                      702.382.2101




                                                                                      Facsimile: (702) 382-8135
                                                                                 13
                                                                                      BURKE, WILLIAMS & SORENSEN, LLP
                                                                                 14   MEGHAN C. MURPHEY, ESQ.
                                                                                      (pro hac vice)
                                                                                 15   mcmurphey@bwslaw.com
                                                                                      1851 East First Street, Suite 1550
                                                                                 16   Santa Ana, CA 92705-4067
                                                                                      Telephone: (949) 863-3363
                                                                                 17   Facsimile: (949) 863-3350
                                                                                      Attorneys for Plaintiff
                                                                                 18   Cenegenics, LLC
                                                                                 19

                                                                                 20

                                                                                 21

                                                                                 22                                        ORDER
                                                                                 23                                        IT IS SO ORDERED:
                                                                                 24

                                                                                 25                                        U.S. MAGISTRATE JUDGE
                                                                                 26                                        DATED: October 24, 2019
                                                                                 27
                                                                                 28


                                                                                                                                        2
